Citation Nr: 0004725	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-29 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical and lumbar spine.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right leg, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  He was a prisoner of war of the German 
government for eight months in 1944 and 1945.  He was awarded 
the Purple Heart Medal for wounds received in combat.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in January 1999, when it was remanded for 
additional evidentiary and procedural development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Arthritis of the cervical and lumbar spine was not shown 
during service and is not otherwise directly linked to 
service or events occurring therein.  

3.  Arthritis of the cervical and lumbar spine was not shown 
within one year of the veteran's discharge from service.

4.  Arthritis of the cervical and lumbar spine is not related 
to trauma sustained by the veteran when he was a prisoner of 
war.  

5.  Right leg shell fragment wound residuals do not include 
muscle damage, loss of deep fascia, loss of muscle substance, 
impairment of muscle tonus, loss of power, weakness, or 
fatigue when compared to the left leg; and the residual scar 
is small, nonadherent and nonherniated. 

6.  The veteran has less than definite industrial and social 
impairment resulting from PTSD.

7.  Manifestations of the veteran's PTSD do not include 
symptoms such as intermittent periods of inability to perform 
occupational tasks such as routine behavior, self-care and 
normal conversation; due to a depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  


CONCLUSIONS OF LAW

1.  Service connection for osteoarthritis of the cervical and 
lumbar spine is not warranted on a direct basis.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  Service connection for arthritis as a chronic disease is 
not warranted on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1153, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.306, 3.307, 3.309 (1999).

3.  Service connection for arthritis as a disease related to 
the veteran's experiences as a prisoner of war is not 
warranted on a presumptive basis.  38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.304(e), 3.307, 3.309 
(1999).

4.  Under both the old and new criteria pertaining to muscle 
injuries, a disability rating in excess of 10 percent is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5311 (1997 & 1999).

5.  A disability rating in excess of 10 percent is not 
warranted for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 (1995); 
38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for arthritis of the 
cervical spine 
and lumbar spine.

Initially, the Board holds that the veteran has presented a 
well-grounded claim for entitlement to service connection.  
See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  He has presented evidence tending to show the 
presence of a current disability involving arthritis of the 
cervical and lumbar spine, of incurrence of the disease in 
service, and of a nexus between the in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Subsequent to the completion of the 
development requested in the Board's previous remand, there 
is no indication that there are additional records, which 
have not been obtained and which would be pertinent to the 
present claims.  Thus, no further development is required in 
order to comply with VA's duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to 
the present time or by showing that a disability which pre-
existed service was aggravated during service.  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  When a chronic disease such as 
arthritis becomes manifest to a degree of 10 percent within 
one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309.

If a veteran is a former prisoner of war who was interned or 
detained for not less than 30 days, the following diseases 
shall be service-connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service, provided that the 
factual basis is established by medical evidence and/or 
competent lay evidence and no intercurrent cause is apparent.  
The specified diseases are:  avitaminosis, beriberi 
(including beriberi heart disease), chronic dysentery, 
helminthiasis, malnutrition (including optic atrophy 
associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, and 
peripheral neuropathy except where directly related to 
infectious causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309(c).

Where disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection, particularly if evidence of comrades in support 
of the incurrence of the disability during confinement is 
available.  Special attention will be given to any disability 
first reported after discharge, especially if poorly defined 
and not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the 
prisoner of war experience.  38 C.F.R. § 3.304(e).

The report of the general medical examination conducted upon 
the veteran's induction into service in August 1942 shows 
that his musculoskeletal system was deemed to have been 
normal at that time.  The service medical records available 
for review are few, as would be expected in a prisoner of war 
case.  Those which are available do not reflect any 
complaints regarding the veteran's back or any trauma 
involving his back.  According to the report of the general 
medical examination conducted in October 1945 upon discharge 
from service, no musculoskeletal defects were noted upon 
clinical examination.  

The report of a VA examination conducted in August 1947 shows 
that upon examination of the musculoskeletal system, no 
articular or muscular rheumatism was found, and no signs of 
swelling, crepitus, atrophy, deformity, limitation of motion, 
or ankylosis were noted.  Similarly, no findings or diagnoses 
pertinent to the veteran's back were recorded on the report 
of a July 1951 VA examination.

Recent treatment reports contain diagnoses of osteoarthritis 
affecting his lumbosacral and cervical spine.  A March 1994 
prisoner of war summary contains a notation that the 
osteoarthritis was presumed to be secondary to the veteran's 
prisoner of war experiences.  

In written argument, the veteran stated that he had been 
subject to several beatings among other indignities while 
detained in a German prisoner of war camp.  During the 
January 1996 hearing at the RO, he testified that when he was 
a prisoner of war, a German officer hit him over the head 
with a rifle butt.  On another occasion as a prisoner, he 
recalled having been hit or slapped on both sides of his head 
with a pistol.

The report of an April 1999 VA examination reflects that the 
examiner specifically asked the veteran about any trauma to 
his neck and back during service and as a prisoner of war.  
The veteran then provided a history of having had 
"absolutely no trauma while he was prisoner of war or in the 
service."  Following a clinical examination and X-ray 
studies, the examiner rendered a diagnosis of osteoarthritis 
of the cervical spine with disc space narrowing at C4 through 
C7, disc space narrowing at L4, 5 with vacuum disc phenomenon 
and facet arthritis L4 to S1.  In response to the requests in 
the Board's remand, the examiner provided the following 
discussion:  

In discussion the narrowing of the discs 
and the secondary osteoarthritis are 
indicative of degenerative changes.  Post 
traumatic arthritis looks the same as any 
other arthritis and is hard to determine 
particularly over 50 years after the 
fact.  By definition post traumatic 
arthritis means that there was some 
trauma to the joint and in this case I 
cannot find any evidence in his C-file 
[which] I have reviewed nor can I get any 
history of trauma to cervical or lumbar 
spine, therefore it is my conclusion 
based on the lack of history of trauma 
that his neck and back problems are 
normal degenerative aging problems.  
Please note that this man is 76 years 
old.

For service connection for arthritis to be warranted, the 
evidence would have to show that the currently-shown 
arthritis had its inception in service.  In this case, the 
service medical records do not reflect any complaints or 
findings indicative of trauma to the spine, or other back 
problems during service or upon discharge.  Furthermore, the 
medical evidence in 1947 and 1951 is negative for findings or 
diagnoses indicative of the presence of any back disability.  

No other direct connection between lumbar and cervical spine 
arthritis and the veteran's period of service is demonstrated 
in the record either.  Although the March 1994 prisoner of 
war summary tends to indicate the possibility of a connection 
between service and the veteran's currently-shown arthritis, 
for the reasons discussed above, it constitutes weak evidence 
only.  The summary appears to have been written by a 
physician, but consists simply of a list of disabilities and 
the single notation that osteoarthritis (along with several 
other disabilities not at issue here) was presumed to have 
been secondary to the prisoner of war experiences.  No 
rationale for this conclusion is given, and no history of 
trauma is included in the summary.  There is no evidence that 
the veteran's claims file was reviewed by the physician who 
completed the summary.  The report of the April 1999 VA 
examination must be contrasted against this summary.  This 
report shows that the examiner elicited a medical history 
from the veteran, specifically that he had not sustained any 
trauma to his cervical or lumbar regions during service or in 
the prisoner of war camp, performed a clinical examination, 
and reviewed the veteran's claims file.  Furthermore, the 
examiner provided an explanation in support of his opinion 
that the veteran's currently-shown arthritis is not traumatic 
in nature.

Due to the unique nature of the experiences prisoners of war 
underwent and the absence of medical treatment/documentation 
usually concomitant with such experiences, governing law and 
regulations provide a presumption of service incurrence for 
certain disabilities suffered by former prisoners of war.  
One of these disabilities is post-traumatic arthritis, that 
is arthritis resulting from trauma to the joints.  A review 
of the medical evidence of record shows, however, that no 
physician has assigned a diagnosis of post-traumatic 
arthritis to the veteran's cervical or lumbar spine.  That he 
currently suffers from osteoarthritis is clearly-established 
in the record.  The only medical evidence that the arthritis 
could be post-traumatic in nature consists of the March 1994 
prisoner of war summary.  However, for the reasons discussed 
above, the Board considers the VA examiner's opinion that the 
veteran's arthritis did not arise from traumatic etiology, 
but rather from the aging process, to carry more evidentiary 
weight than the single, unexplained notation on the 1994 
summary.  

The veteran has testified and asserted that he did suffer 
trauma during his time as a prisoner of war.  However, his 
testimony related only to trauma about his head and face, not 
to his back.  Furthermore, when questioned by the VA 
examiner, he denied receiving any trauma to his back.  
Generally, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by a someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
the veteran's belief that his current symptoms are the result 
of events in service, while sincere, cannot serve as 
competent evidence of the etiology of his currently-shown 
medical condition.  While the veteran's allegations regarding 
injuries he sustained during active service have been assumed 
to be true under 38 C.F.R. § 3.304(e), the Board must find 
that the veteran is not competent to medically-associate his 
current arthritic condition to events which occurred during 
World War II, more than 50 years ago.  

Thus, service connection for osteoarthritis of the cervical 
and lumbar spine is not warranted on a direct basis as the 
disability was not shown during service and is not otherwise 
directly linked to service or events occurring therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for arthritis as a chronic disease is not warranted on a 
presumptive basis as the arthritis was not shown within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1153, 
5107; 38 C.F.R. §§ 3.306, 3.307, 3.309.  Lastly, the evidence 
does not support a finding that the veteran's currently-shown 
arthritis is due to trauma sustained as a prisoner of war.  
Therefore, the arthritis cannot be presumed to be related to 
service under law.  As explained above, a presumption of 
service incurrence is not available for age-related 
arthritis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(e), 3.307, 
3.309.  The preponderance of the evidence is thus against the 
veteran's claim for entitlement to service connection for 
arthritis of the cervical and lumbar spine.  The benefit 
sought must therefore be denied.


Increased rating claims

Initially, the Board concludes that the veteran's claims for 
entitlement to increased disability ratings are well grounded 
within the meaning of the statutes and judicial construction.  
See 38 U.S.C.A. § 5107(a).  When a veteran claims that he has 
suffered an increase in disability, or that the symptoms of 
his disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
subsequent to the Board's January 1999 remand, there is ample 
medical and other evidence of record upon which to base a 
well-informed determination, the veteran has been provided a 
hearing and several recent VA examinations, and there is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that effective July 3, 1997, and November 7, 
1996, during the pendency of this appeal, the VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, was amended with 
regard to rating muscle injuries and mental disorders, 
respectively.  Because the veteran's claims for increased 
disability ratings have been open since December 1993, the 
date of receipt of his claim, he is entitled to application 
of the regulatory version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  For a relatively 
brief period of time, but effective when the Board's January 
1999 remand was promulgated, a United States Court of Appeals 
for Veterans Claims (Court) precedent prohibited the 
application of a rating regulation prior to its enactment.  
See Rhodan v. West, 12 Vet. App. 55 (consolidated with 
Haywood v. West, No. 97-25) (1998), vacated, Haywood v. West, 
No. 99-7056, slip op. (Fed. Cir. Oct. 28, 1999).  This 
holding was subsequently vacated by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) and 
remanded to the Court for re-adjudication.  Thus, currently, 
the Karnas rule, as cited above, is in force and must be 
adhered to by the Board. 

The Karnas rule is limited in scope by the operation of 
38 U.S.C.A. § 5110(g) which provides that where compensation 
is awarded or increased pursuant to any legislative Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  


Shell fragment wound of the right leg.

In evaluating the claim for entitlement to an increased 
disability evaluation for service-connected residuals of a 
shell fragment wound to the right leg, a comprehensive 
analysis of the current residuals of such injuries entails 
reviewing the initial injury.  In the case at hand, the 
veteran incurred a shell fragment wound to his right leg in 
service.  There is no contemporaneous record of the 
incurrence of the injury, nor of its initial treatment.  The 
report of the veteran's discharge medical examination 
reflects that the injury occurred in a German prison camp and 
that he had been treated with first aid, although the 
fragment had not been removed.  Upon examination, it was 
noted that shrapnel was present in his right leg, but with no 
sequelae.  

Service connection for the residual scar was granted upon the 
veteran's discharge from service.  A 20 percent disability 
rating was assigned at that time. 

The report of an August 1947 VA examination shows that the 
veteran had a beansized scar seven and 1/2 inches above the 
right ankle just externally of the tibia.  There was no 
palpable roughness of the bone.  There was a small defect of 
the soft tissue, however.  The scar was not attached or 
tender and there was no impairment in the motility or 
strength.  The muscle tone of the right leg was more 
developed than that of the left leg and the reflexes of the 
leg were equal.  The examiner rendered a diagnosis of an 
asymptomatic scar, residual of a gunshot wound on the right 
lower leg.

Based upon the findings of this examination, the disability 
rating assigned to the residuals of the shell fragment wound 
was reduced to 10 percent, effective in August 1947.  The 
10 percent disability rating has thus been in effect since 
August 1947.  Under governing regulation, a disability which 
has been continuously rated at or above any evaluation of 
disability for 20 or more years for VA compensation purposes 
may not be reduced except upon a showing that such rating was 
based on fraud.  38 C.F.R. § 3.951.  The 10 percent rating is 
thus preserved at that level.

A February 1948 X-ray study revealed a small, metallic 
foreign body in the soft tissues just beneath the skin about 
four centimeters below the right knee joint.

Upon a VA examination of the veteran's right leg in July 
1951, a one inch scar with a defect in the soft tissue was 
observed, as well as a varicose vein 3/4 inches in diameter.  
Both the scar and the varicose vein were deemed to have been 
asymptomatic and it was noted that the mobility of the right 
leg was not impaired.  

The veteran next underwent a VA examination of his right leg 
in August 1995.  According to the report of this examination, 
the veteran stated that his leg stiffened up and he had pain 
when he was walking.  Upon clinical examination, the examiner 
remarked upon a linear, white scar on the right leg which was 
approximately 2 cm by 1/2 cm.  There was no keloid formation, 
adherence or herniation of the scar.  The presence of 
varicose veins in close proximity to the scar was noted.

During the January 1996 hearing, the veteran testified that 
when the weather changes, especially when it turned colder 
and damper, his leg bothered him a great deal more.  He also 
stated that if he walked or stood for long periods of time, 
his leg would stiffen up.  The veteran's hearing testimony is 
deemed helpful to the Board and credible insofar as it 
comports with the medical evidence of record.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In response to the Board's remand, another VA examination was 
conducted in April 1999.  The report of this examination 
shows that the veteran reported requiring no treatment for 
his right leg, although he complained of having some numbness 
and occasional discomfort, particularly if he walked too far.  
The examiner noted some "very impressive" varicose veins 
and a little bit of  numbness from the mid calf distally and 
a circumferential nonphysiologic stocking distribution.  In 
the examiner's description, there was no significant scar at 
the point of the shell fragment's entry.  X-ray testing 
revealed a tiny subcutaneous fleck of metal in the right leg.  
The examiner presented a diagnostic impression of a single 
fragment wound of the leg with no functional impairment.

As noted above, during the pendency of the appeal, the rating 
criteria for muscle injuries were revised.  See 62 Fed. Reg. 
30327-28 (June 3, 1997).  The new criteria went into effect 
July 3, 1997.  

The veteran's service-connected residuals of a shell fragment 
wound to the right leg with a retained metallic foreign body 
have been evaluated as 10 percent disabling under 38 C.F.R. § 
4.73, Diagnostic Code 5311, under the "old" rating criteria 
for muscle injuries (effective prior to July 3, 1997), and 
also under the "new" criteria for muscle injuries which 
took effect during the pendency of this appeal (on July 3, 
1997).  Under both the "old" and "new" criteria, 
Diagnostic Code 5311 pertains to muscle group XI, and the 
involvement of muscles in the calf area.  The disability 
ratings for slight, moderate, moderately severe, and severe 
muscle group XI disabilities are noncompensable, 10, 20, and 
30 respectively.  38 C.F.R. § 4.73, Diagnostic Code 5311.

Prior to July 3, 1997, a moderate disability of the muscles 
was defined as consisting of a through and through or deep 
penetrating wound of relatively short track by a single 
bullet or small shell or shrapnel fragment.  Objective 
findings of a moderate disability of the muscle were defined 
as the following:  linear or relatively small entrance and 
(if present) exit scars so situated as to indicate a 
relatively short track of the missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus; and definite weakness or fatigue 
in comparative tests.  38 C.F.R. § 4.56(b), in effect prior 
to July 3, 1997.

Prior to July 3, 1997, a moderately severe disability was 
deemed to have been presented by evidence of a through and 
through or deep penetrating wound by a high velocity missile 
of small size, or a large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, and with intramuscular cicatrization.  Objective 
findings of a moderately severe wound include the following:  
relatively large entrance and (if present) exit scars so 
situated as to indicate the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, moderate loss of muscle substance, or 
moderate loss of normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance of muscle groups involved in comparison to the 
sound side give positive evidence of marked or moderately 
severe loss.  38 C.F.R. § 4.56(c), in effect prior to July 3, 
1997.

Prior to July 3, 1997, severe muscle disability consisted of 
through and through or deep penetrating wounds due to a high-
velocity missile or to large or multiple low-velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury was defined as similar to moderately severe muscle 
injury, but in an aggravated form.  Objective findings should 
have included extensive ragged, depressed and adherent scars 
so situated as to indicate wide damage to the muscle groups 
in the track of the missile.  X-rays may have shown retained 
metallic foreign bodies, and palpation should have shown 
moderate or extensive loss of deep fascia or muscle 
substance, with soft or flabby muscles in the wound area.  
Adaptive contraction of an opposing group of muscles, if 
present, indicated severity, as would adhesion of a scar to 
one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, in an area where the bone would normally be 
protected by muscle.  38 C.F.R. § 4.56(d), in effect prior to 
July 3, 1997.

Under the new rating schedule, objective findings of a 
moderate disability are defined as (1) some loss of deep 
fascia or muscle substance, or some impairment of muscle 
tonus; and (2) loss of power or lowered threshold of fatigue 
when compared to the sound side.  Moreover, objective 
findings of a moderately severe disability include the 
following:  entrance and (if present) exit scars which 
indicated the track of a missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance in comparison to the sound side demonstrating 
positive evidence of impairment.  38 C.F.R. § 4.56, effective 
July 3, 1997.

Furthermore, objective findings of a severe disability are 
defined as:  ragged, depressed, and adherent scars that 
indicate wide damage to the muscle groups in the missile 
track; palpation showing loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
which swell and harden abnormally in contraction; and tests 
of strength, endurance, or coordinated movements in 
comparison to the corresponding muscles of the uninjured side 
which indicate severe impairment of function.  38 C.F.R. 
§ 4.56, effective July 3, 1997.

If present, the following are also considered to be signs of 
severe muscle disability:  (1) X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; (2) adhesion of a 
scar to one of the long bones, scapula, pelvic bones, sacrum, 
or vertebrae, with epithelial sealing over the bone rather 
than true skin covering in an area where the bone is normally 
protected by muscle; (3) diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; (4) 
visible or measurable atrophy; (5) adaptive contraction of an 
opposing group of muscles; (6) atrophy of muscle groups not 
in the tract of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and (7) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56, effective July 
3, 1997.

In evaluating the veteran's service-connected disability in 
light of both sets of criteria, the Board holds that in this 
case, given the nature and extent of the demonstrated right 
leg impairment, neither the old nor the new criteria would 
appear to provide a greater benefit to the veteran.  The 
medical evidence does not reflect any muscle damage or 
involvement in the right leg wound residuals; rather it 
appears the shell fragment itself resides in the soft tissues 
of the leg.  There is no evidence of loss of deep fascia, 
muscle substance, or impairment of muscle tonus, as required 
for a characterization of a "moderate disability" under 
both the old and the new criteria.  Furthermore, the evidence 
does not show loss of power, weakness, or fatigue when 
compared to the left leg; again factors which are covered 
under both the old and new criteria.  

The residual scar is described as relatively small, 
nonadherent and nonherniated, which would tend to indicate a 
relatively small entrance of the missile into the leg.  In 
conjunction with the evidence showing that the shell fragment 
did not enter into the musculature of the leg, but rather 
lodged in the soft tissues, it would appear that the original 
wound was no more than moderate in nature.  If anything, the 
scar from the wound has apparently diminished with the 
passage of time, as the most recent VA examiner noted no 
significant scar.  

Thus, under both the old and new criteria pertaining to 
muscle injuries, the Board holds that a disability rating in 
excess of the currently-assigned 10 percent disability 
rating, which is preserved from reduction under 38 C.F.R. 
§ 3.951, is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5311.

The veteran also complains of numbness in the right leg and 
of discomfort, especially when the weather changes.  Upon 
examination, the VA examiner considered these complaints and 
noted a little bit of numbness in a circumferential 
nonphysiologic stocking distribution, but concluded that 
there was no functional impairment resulting from the right 
leg shell fragment wound.  The portion of the rating schedule 
which addresses neurological disability provides that when 
neurologic involvement is wholly sensory, the disability 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.  In the absence of medically-
identified functional impairment, and as the evidence of 
record shows that the numbness present is wholly sensory in 
nature, the Board is of the opinion that a separate, 
compensable disability rating on account of the veteran's 
right leg numbness is not warranted.  

The Board notes as well that several examination reports over 
the years have included discussions of the varicose veins 
present in the area of the right leg shell fragment wound.  
There is no indication that the veins were considered to be 
symptomatic or to cause impairment by any of the examiners 
who commented upon them.  None of these examiners directly 
attributed the varicose veins to the shell fragment wound, 
although the veins were discussed in the context of 
describing the residuals of the shell fragment wound.  To the 
extent that the veteran's varicose veins may be medically 
related to the wound, (the Board may not provide its own 
medical judgment when reviewing questions of a medical 
nature, Colvin v. Derwinski, 1 Vet. App. 171 (1991)) the 
Board notes that asymptomatic palpable or visible varicose 
veins affecting a single extremity are considered to be 
noncompensably disabling under the pertinent Diagnostic Code.  
38 C.F.R. § 4.104, Diagnostic Code 7120.  Thus, a higher 
disability rating for varicose veins would not be warranted 
if the veins were shown to be medically related to or caused 
by the shell fragment wound residuals.  


PTSD

Service connection for anxiety related to the veteran's 
prisoner of war experiences was granted effective upon the 
veteran's discharge from service.  A 10 percent disability 
rating was assigned effective in August 1947.  In October 
1951, the rating was reduced to noncompensable, based upon 
medical findings indicating that the veteran had achieved a 
good social and economic adjustment.  

In his December 1993 claim for an increased disability 
rating, the veteran described his nerves as "shot," noted 
that everything got on his nerves, and that he screamed at 
his wife for no reason.  He also stated that he kept to 
himself and had no outside interests, and that although he 
liked being with other former prisoners of war, they also got 
on his nerves.  Effective in December 1993, the RO 
recharacterized the disability as PTSD and increased the 
disability rating assigned to 10 percent.  The veteran 
continues to assert that a higher rating is warranted, 
however.  

VA outpatient treatment records reflect that for most of the 
1990s, following his retirement, the veteran sought irregular 
treatment with a social worker for PTSD symptoms and 
participated regularly in prisoner of war support groups 
organized by the VA.  The March 1994 prisoner of war summary 
characterized the veteran's PTSD symptoms as chronic and 
severe, without comment or explanation.  

During a July 1995 VA examination, the veteran reported 
having nightmares related to his prisoner of war experiences, 
being irritable and short-tempered, and depressed about 
growing old.  The examiner noted no undue tension or anxiety 
and no depression upon examination.  The veteran's speech was 
described as spontaneous and relevant, and the veteran 
himself was described as friendly, pleasant, and cooperative.  
The examiner further noted that there was very little 
evidence of deterioration or exacerbation of the veteran's 
clinical picture.  The diagnosis rendered was of mild PTSD.  

During the January 1996 hearing on appeal, the veteran's wife 
testified that the veteran was very nervous, cranky, and 
short tempered.  She described his poor hearing acuity as a 
source of great aggravation for him.  She also testified that 
he experienced frequent nightmares.  The veteran himself 
testified that he had a very short temper and was easily 
irritated.  

The veteran underwent another VA examination in March 1999.  
The examiner was provided with the veteran's claims file and 
indicated in the examination report that the file was 
reviewed.  Thus, the examiner was familiar with the veteran's 
medical and psychological history.  The examiner began the 
report by noting that the veteran had not sought treatment at 
the VA mental health clinic and did not take any psychiatric 
medication.  In terms of the veteran's subjective complaints, 
the examiner characterized them as essentially the same as 
during the 1995 VA examination:  he was easily aggravated and 
had a short temper.  However, the veteran's wife had died in 
June 1998 and the veteran described himself as still in 
mourning for her.  They had been married for four and a half 
years.  His first marriage had lasted for forty-one years.  

Upon clinical examination, the veteran was neat and clean in 
appearance.  He remained calm and participated well in the 
interview.  The examiner described him as pleasant and 
cooperative and deemed that his responses were all coherent 
and relevant.  The examiner noted that for his age, the 
veteran's memory was very good for both recent and remote 
events.  The examiner judged that the veteran's insight and 
judgment were adequate, there were no signs of tension, 
depression, or agitation, his affect and mood were 
appropriate, he was alert and oriented, and that his 
functioning was intact.  The examiner concluded the report by 
rendering a diagnosis of mild PTSD, and assigning a recent 
and present global assessment of functioning score of 61.  

New VA regulations codified in 38 C.F.R. § 4.130, regarding 
the evaluation of neuropsychiatric disabilities became 
effective November 7, 1996, before the promulgation of a 
final decision on the veteran's claim for entitlement to an 
increased rating for PTSD.  61 Fed. Reg. 52695 (1996).  As 
noted above, when a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
effective date of an award based upon a new regulation can be 
no earlier than the effective date of the regulation.  
38 U.S.C.A. § 5110(g).

A legal opinion promulgated by the VA Office of the General 
Counsel held that whether the amended criteria for the 
evaluation of mental disorders are more beneficial to 
claimants than the prior provisions should be determined on a 
case by case basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).  
Thus, a comparison of the old regulatory criteria as applied 
to the facts of the veteran's case with the new regulatory 
criteria as applied to the facts is required by law.

Prior to November 1996, governing regulation provided that 
the severity of a psychiatric disability would be measured by 
actual symptomatology , as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130 (1995).  The criteria 
provided for evaluating impairment resulting from 
psychoneurotic disorders as follows:

Less than the criteria for the 30 percent 
disability rating, with emotional tension 
or other evidence of anxiety productive 
of mild social and industrial impairment.  
[10 percent]

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent]

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  
[50 percent]

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  
[70 percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such a fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to 
maintain or retain employment.  
[100 percent]  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
The General Counsel held that the term "definite" 
represented a degree of social and industrial inadaptability 
that was "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 1993), 57 Fed. 
Reg 4753 (1994).

Under the new regulatory rating criteria, PTSD, along with 
other anxiety disorders, is rated under a "General Rating 
Formula for Mental Disorders".  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1997).  As amended, the regulation 
reads:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  
[10 percent]

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
[30 percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (1999).  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (1999).

A review of the evidence of record reflecting the veteran's 
condition and level of functioning in light of the old 
regulatory criteria involves an analysis of his PTSD 
symptomatology as it affects social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).  

In terms of the veteran's social adaptability, the evidence 
of record does not reflect that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is definitely impaired, warranting a 30 percent 
disability rating.  Rather, less than definite impairment, as 
commensurate with a 10 percent disability rating, is 
reflected in the evaluation of the VA examiners and in the 
other evidence of record.  We note that the veteran has 
successfully maintained two marriages.  The veteran and his 
wife both testified that he is cranky and short tempered.  
Upon both VA examinations, however, the examiners noted that 
he was pleasant, friendly, and cooperative.  The VA reports 
indicate that for many years, the veteran has regularly 
attended the prisoner of war support group and appears to 
derive satisfaction from the camaraderie and support offered 
by his fellow veterans.  Based upon these indicators, his 
overall social impairment appears to be less than distinct, 
unambiguous, and less than moderately large in degree.  Under 
the old criteria, therefore, the Board is of the opinion that 
the veteran's social adaptability is more reflective of a 
10 percent disability rating, rather than a 30 percent 
disability rating. 

In terms of the veteran's industrial adaptability, it appears 
that the veteran retired from gainful employment in due 
course.  There is no indication in the record that PTSD 
symptoms interfered with his industrial adaptability prior to 
his retirement.  

Following a thorough review of the evidence of record, it is 
the opinion of the Board that the medical evidence of record 
reflects a degree of occupational and social impairment which 
more nearly approximates the criteria for a 10 percent 
disability rating under the new Rating Formula for Mental 
Disorders as well.  The veteran's own reports, and the 
examiner's recorded impressions contribute to a picture 
consistent with impairment due to mild or transient symptoms 
which decrease the veteran's efficiency only during periods 
of significant stress.  That the veteran has experienced 
significant stress, with the death of his wife, is 
uncontroverted.  However, this acute life-stress is unrelated 
to PTSD or to service.  Similarly, other evidence indicates 
that the veteran was struggling with depression over growing 
old and over losing his hearing acuity.  It does not appear 
that he experiences sleep impairment, other than that related 
to nightmares.  There is no evidence that he is unable to 
perform routine behavior such as self-care.  As noted above, 
the VA examiner in 1999 found the veteran to be pleasant and 
friendly, with no signs of tension, depression, or agitation.  
Furthermore, his memory was described as "very good."  The 
veteran does not take medication or receive medical treatment 
for PTSD.  When compared to the criteria set forth in the new 
regulation, and the specific symptomatology set forth as 
illustrative of each progressive level of impairment, the 
veteran's disability picture is more consistent with the 
criteria reflecting the 10 percent disability rating.  The VA 
examiner's assignment of a global assessment of functioning 
score of 61 lends further support to this conclusion. 

The Board is cognizant of the veteran's sincerely-expressed 
belief that his PTSD is more disabling than is reflected by 
the currently-assigned 10 percent disability rating.  As 
noted, above, his hearing testimony and written contentions 
are considered credible and are helpful to the Board in 
understanding the effect his disability has upon his life and 
daily functioning.  However, since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding the extent of his PTSD-
related impairment.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Thus, under either set of regulatory criteria, the Board is 
of the opinion that the currently-assigned 10 percent 
disability rating provides the most accurate assessment of 
the veteran's level of impairment due to PTSD.  As the 
criteria for a 30 percent disability rating under both the 
old and the new regulations have not been met, a disability 
rating higher than 10 percent is not warranted either.  For 
the reasons discussed above, the evidence in this case is not 
so evenly balanced as to allow application of the benefit of 
the doubt rule embodied in law and VA regulations.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The 
preponderance of the evidence is against the claim for a 
disability rating in excess of 10 percent for PTSD, utilizing 
either the old criteria or the new criteria.  The veteran's 
claim therefore must be denied.


ORDER

Service connection for arthritis of the cervical and lumbar 
spine is denied.

A disability rating in excess of 10 percent for residuals of 
a shell fragment wound to the right leg is denied.

A disability rating in excess of 10 percent for PTSD is 
denied.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 

